DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach and/or suggest “determining values for echo time and bandwidth based on an image signal simulation that uses the determined protocol parameter values, wherein the determined echo time and bandwidth values meet an optimization criteria based upon signal to noise ratio (SNR) values and point spread function (PSF) values” in combination with the other limitations set forth in claim 1.
Regarding independent claim 12, the prior art does not teach and/or suggest an “optimization processing circuitry configured to determine values for echo time and bandwidth based on an image signal simulation that uses the determined protocol parameter values, wherein the determined echo time and bandwidth values meet an optimization criteria that is based upon signal to noise ratio (SNR) values and point spread function (PSF) values” in combination with the other limitations set forth in claim 12.
Regarding independent claim 13, the prior art does not teach and/or suggest to “determine values for echo time and bandwidth based on an image signal simulation that uses the determined protocol parameter values, wherein the determined echo time and bandwidth values meet an optimization criteria that is based upon signal to noise ratio (SNR) values and point spread function (PSF) values” in combination with the other limitations set forth in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li; Linqing et al. (US 20110204892 A1) teaches determining values for echo time and bandwidth.
Dahlqvist Leinhard; Olof et al. (US 20110091090 A1) teaches image simulation that uses protocol parameter values.
Judd; Robert M. et al. (US 5910112 A) teaches determining values for echo time and bandwidth.
Wang; Jinghua et al. (US 20150071514 A1) teaches optimizing of imaging protocols.
Feiweier; Thorsten (US 20090033328 A1) teaches optimizing of imaging protocols.
This application is in condition for allowance except for the following formal matters: 
Objection to Drawings.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 







/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
March 31, 2021